UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                      No. 95-30585
                                    Summary Calendar


TRAFFIC SCAN NETWORK, INC.,
                                                                        Plaintiff-Appellant,
                                           versus
MARC E. WINSTON; TRAFFIC CAMERA
REPORTS, INC.; MARCO OUTDOOR
ADVERTISING, INC.; WINSTON
COMMUNICATIONS CORPORATION;
WINSTON CAPITAL MANAGEMENT
CORPORATION,
                                                                     Defendants-Appellees.



                       Appeal from the United States District Court
                          For the Eastern District of Louisiana
                                    (92-CV-2243 R)
                                    February 15, 1996


Before POLITZ, Chief Judge, KING and DENNIS, Circuit Judges.
PER CURIAM:*
       This matter is before the court on appeal of defendants’ motion for summary judgment
and the dismissal without prejudice of plaintiff’s state law claims. Having considered the
briefs and summary judgment record, on the facts as found, authorities cited, and analysis



   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
made by the district court in its comprehensive and scholarly Memorandum and Order1
rendered May 24, 1995 and entered May 25, 1995, the judgment appealed is AFFIRMED.




   1
    In footnote 9 of the Memorandum and Order (Vol. 5, p. 1063) the second reference to
Traffic Camera was inadvertent; it should be “Traffic Scan.”
                                          2